           Case 1:20-cv-03868-LLS Document 6 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WINDSOR ALLEN,

                                 Plaintiff,
                                                                  1:20-CV-3868 (LLS)
                     -against-
                                                                   CIVIL JUDGMENT
 THE CITY OF NEW YORK, et al.,

                                 Defendants.

       Pursuant to the order issued October 2, 2020, dismissing this action,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed. The Court

dismisses Plaintiff’s claims under federal law as frivolous, for failure to state a claim upon which

relief may be granted, and for seeking monetary relief from defendants that are immune from

such relief. 28 U.S.C. § 1915(e)(2)(B)(i), (ii), (iii). The Court declines to consider Plaintiff’s

claims under state law under the Court’s supplemental jurisdiction, 28 U.S.C. § 1367(c)(3).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    October 2, 2020
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.
